


110 HRES 935 IH: Honoring the 100th anniversary of President

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 935
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Blumenauer (for
			 himself, Mr. Oberstar,
			 Mr. DeFazio,
			 Mr. Walsh of New York,
			 Mr. Petri, and
			 Mr. Farr) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Honoring the 100th anniversary of President
		  Theodore Roosevelt’s Conference of Governors, supporting the goals and ideals
		  of that Conference, and recognizing the need for a similar undertaking
		  today.
	
	
		Whereas President Roosevelt recognized the need to
			 conserve natural resources as a means of protecting the wealth and future
			 prosperity of the United States which remains true today;
		Whereas President Roosevelt held a meeting of State
			 Governors to consider the importance of conservation of national resources, and
			 this meeting became the first meeting of the National Governors Association,
			 which celebrates its centennial in 2008;
		Whereas President Roosevelt’s Conference of Governors
			 started the 20th century with a vision for conservation and the public good,
			 and provided the impetus to protect vital national resources for future
			 generations of Americans;
		Whereas many of the organizations that participated in the
			 Conference continue to exercise public leadership, including the—
			(1)American Academy of Political and Social
			 Science;
			(2)American
			 Association for the Advancement of Science;
			(3)American Bar
			 Association;
			(4)American Chemical
			 Society;
			(5)American Civic
			 Association;
			(6)American Economic
			 Association;
			(7)Electrochemical
			 Society;
			(8)AFL–CIO;
			(9)American
			 Forests;
			(10)American
			 Institute of Architects;
			(11)Institute of
			 Electrical and Electronics Frontiers;
			(12)American
			 Institute of Mining;
			(13)Metallurgical and
			 Petroleum Engineers;
			(14)American Medical
			 Association;
			(15)National Mining
			 Association;
			(16)Newspaper
			 Association of America;
			(17)American Forest and Paper Association
			 America;
			(18)American Forest
			 and Paper Association;
			(19)American Public Health Association;
			(20)American Society
			 of Civil Engineers;
			(21)American Society
			 of Mechanical Engineers;
			(22)American Society
			 for Testing Materials;
			(23)Association of
			 State Geologists;
			(24)United
			 Transportation Union;
			(25)General Federation
			 of Women's Clubs;
			(26)Geological
			 Society of America;
			(27)Lake Carriers'
			 Association;
			(28)National Academy
			 of Sciences;
			(29)National
			 Association of Manufacturers;
			(30)National
			 Association of State Universities;
			(31)National Business
			 League;
			(32)American
			 Insurance Association;
			(33)National
			 Geographic Society;
			(34)National Grange;
			(35)National Hay
			 Association;
			(36)Society of
			 American Foresters;
			(37)National Grange;
			(38)National Hay
			 Association; and
			(39)Society of
			 American Foresters;
			Whereas these organizations should be honored for their
			 participation and continued public leadership;
		Whereas the conference, due to the leadership of such an
			 array of public institutions, private organizations, and individuals, remains a
			 shining example of the power of civic participation in guiding public
			 understanding of important policy decisions;
		Whereas the conference recommended the appointment of the
			 National Conservation Commission with Gifford Pinchot as chairman of the
			 executive committee, which President Roosevelt did appoint on June 8,
			 1908;
		Whereas the National Conservation Commission prepared the
			 first inventory of the natural resources of the United States and reported this
			 inventory to the Joint Conservation Congress which was attended by national
			 leaders, 20 governors, and representatives of 22 State conservation
			 commissions, who unanimously approved the report detailing the resources
			 required for future economic expansion;
		Whereas long term national prosperity requires the
			 sustainable use of our natural resources, a concern reflected by President
			 Roosevelt in his words and deeds;
		Whereas President Roosevelt’s concerns apply even more
			 today as the population of the United States continues to grow; and
		Whereas the centennial of President Roosevelt’s meeting
			 provides the opportunity for the Federal Government, State governments, and
			 individuals to further the ideals of planning and conservation that were
			 advanced at the initial Conference of Governors:Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes, celebrates, and acknowledges
			 the goals and ideals that formed the impetus for President Roosevelt’s
			 Conference of Governors 100 years ago;
			(2)calls on the Federal Government, States,
			 localities, schools, nonprofit organizations, businesses, and the citizens of
			 the United States to consider what future efforts may be necessary to preserve
			 for future generations the resources that support our current well-being;
			 and
			(3)supports the creation of a new national
			 plan to align the demands for economic development with the resources of the
			 United States.
			
